Citation Nr: 1522356	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

2. Entitlement to an initial increased disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

3. Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial increased disability rating in excess of 10 percent prior to December 12, 2012, for degenerative joint disease of the left knee, status post total knee arthroplasty.

5. Entitlement to an increased disability rating in excess of 60 percent prior to September 30, 2013, and in excess of 30 percent from January 17, 2014, for coronary artery disease, status post myocardial infarction and stenting.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD).

7. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, to include as secondary to PTSD or coronary artery disease.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, and Huntington, West Virginia.

On his VA Form 9 dated February 2014, the Veteran requested a hearing before the Board.  In February 2015, the Veteran cancelled his request for a hearing and the record does not reflect that he has made a further request to have one rescheduled. The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an initial increased disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

2. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an initial increased disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

3. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an increased disability rating in excess of 30 percent for PTSD.

4. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an initial increased disability rating in excess of 10 percent prior to December 12, 2012, for degenerative joint disease of the left knee, status post total knee arthroplasty.

5. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal for an increased disability rating in excess of 60 percent prior to September 30, 2013, and in excess of 30 percent from January 17, 2014, for coronary artery disease, status post myocardial infarction and stenting.

6. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for GERD.

7. Prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of reopening of a claim for service connection for sleep apnea, to include as secondary to PTSD or coronary artery disease.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal for an initial increased disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for withdrawal of the Veteran's substantive appeal for an initial increased disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3. The criteria for withdrawal of the Veteran's substantive appeal for an increased disability rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4. The criteria for withdrawal of the Veteran's substantive appeal for an initial increased disability rating in excess of 10 percent prior to December 12, 2012, for degenerative joint disease of the left knee, status post total knee arthroplasty, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5. The criteria for withdrawal of the Veteran's substantive appeal for an increased disability rating in excess of 60 percent prior to September 30, 2013, and in excess of 30 percent from January 17, 2014, for coronary artery disease, status post myocardial infarction and stenting, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6. The criteria for withdrawal of the Veteran's substantive appeal for service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

7. The criteria for withdrawal of the Veteran's substantive appeal for whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, to include as secondary to PTSD or coronary artery disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a February 2015 statement, the Veteran stated he wished to withdraw all pending appeals, as he was awarded total disability based on individual unemployability, effective February 1, 2014.  These issues include entitlement to an initial increased disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity; entitlement to an initial increased disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity; entitlement to an increased disability rating in excess of 30 percent for PTSD; entitlement to an initial increased disability rating in excess of 10 percent prior to December 12, 2012, for degenerative joint disease of the left knee, status post total knee arthroplasty; entitlement to an increased disability rating in excess of 60 percent prior to September 30, 2013, and in excess of 30 percent from January 17, 2014, for coronary artery disease, status post myocardial infarction and stenting; entitlement to service connection for GERD; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, to include as secondary to PTSD or coronary artery disease.  

Furthermore, several additional statements were subsequently received by the Board again stating the Veteran wished to withdraw all pending appeals.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.
ORDER

The claim of entitlement to an initial increased disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an initial increased disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an increased disability rating in excess of 30 percent for PTSD has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an initial increased disability rating in excess of 10 percent prior to December 12, 2012, for degenerative joint disease of the left knee, status post total knee arthroplasty, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an increased disability rating in excess of 60 percent prior to September 30, 2013, and in excess of 30 percent from January 17, 2014, for coronary artery disease, status post myocardial infarction and stenting, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to service connection for GERD has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD or coronary artery disease, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


